Corrected Notice of Allowance
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2022 was filed after the mailing date of the Notice of Allowance on 18 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ellen Smith on 4 February 2022.
The application has been amended as follows: 
1. (Canceled).

2. (Canceled).

3. (Canceled).

4. (Canceled).

5. (Currently Amended): The battery module according to claim [[1]]8, wherein a cooling sheet is disposed so that a main flat side is in contact with [[a]]the exterior surface of the tubular body.  

6. (Original): The battery module according to claim 5, wherein the cooling sheet is disposed further toward the center of the tubular body than the joints.

7
. (Previously Presented): The battery module according to claim 5, wherein a thickness of a region of the cooling sheet in contact with the surface is no greater than a maximum thickness of the joints protruding from the surface.

8. (Currently Amended): A battery module comprising: 
an exterior body; and 
an all-solid-state battery stack encapsulated in the exterior body, 
wherein 
the exterior body has a tubular body and a pair of covers, 
the tubular body has flanges at both open ends, wherein the flanges extend outward from an exterior surface of the tubular body and in a direction perpendicular to an axial direction of the tubular body, 
each of the pair of covers has flanges at outer edge sections, 
the flanges at both ends of the tubular body and the flanges at the outer edge sections of the pair of covers are joined together to form joints on an outside of the exterior body, the exterior body being sealed by the joints, 
the all-solid-state battery stack has one or multiple constituent unit cells, 

wherein a positive electrode collector tab is electrically connected to the positive electrode collector layer inside the exterior body and protrudes outside the exterior body from the joint at a location between one of the pair of covers and the flange of the tubular body, and a negative electrode collector tab is electrically connected to the negative electrode collector layer inside the exterior body and protrudes outside the exterior body from the joint at another location between the one of the pair covers and the flange of the tubular body, 
a direction of stacking of each layer forming the constituent unit cell is in the axial direction of the tubular body, 
the pair of covers are cup shaped, wherein [[the]] outer edge sections of the cup shape are formed as the flanges, 
bottom parts of the cup shape of the pair of covers are oriented to outer sides of the open ends of the tubular body, 
at least one of the pair of covers has lower rigidity than the tubular body, and 
the all-solid-state battery stack is longer than the tubular body in the axial direction of the tubular body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitation of Claim 8 including
wherein a positive electrode collector tab is electrically connected to the positive electrode collector layer inside the exterior body and protrudes outside the exterior body from the joint at a location between one of the pair of covers and the flange of the tubular body, and a negative electrode collector tab is electrically connected to the negative electrode collector layer inside the exterior body and 
a direction of stacking of each layer forming the constituent unit cell is in the axial direction of the tubular body, 
the pair of covers are cup shaped, wherein outer edge sections of the cup shape are formed as the flanges, 
bottom parts of the cup shape of the pair of covers are oriented to outer sides of the open ends of the tubular body, 
at least one of the pair of covers has lower rigidity than the tubular body, and 
the all-solid-state battery stack is longer than the tubular body in the axial direction of the tubular body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723